
	
		II
		111th CONGRESS
		1st Session
		S. 706
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase housing, awareness, and navigation
		  demonstration services (HANDS) for individuals with autism spectrum
		  disorders.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Housing, Awareness, and
			 Navigation Demonstration Services for Individuals With Autism Spectrum
			 Disorders Act of 2009 or the Helping HANDS for Autism Act of
			 2009.
		IAutism Navigator
			 Program
			101.Autism Navigator
			 ProgramPart R of title III of
			 the Public Health Service Act (42 U.S.C. 280i et seq.) is amended by inserting
			 after section 399DD the following:
				
					399DD–1.Autism Navigator
				Program
						(a)Authorization
				of grant program
							(1)In
				generalThe Secretary, in coordination with the Secretary of
				Housing and Urban Development and the Secretary of Education, shall establish a
				demonstration grant program to award grants to eligible entities to enable such
				entities to develop an autism navigator program to create a more efficient,
				effective, coordinated use of the health, housing, education, and social
				service systems for individuals with an autism spectrum disorder.
							(2)Eligible
				entity
								(A)In
				generalIn this section, the term eligible entity
				means an entity that has—
									(i)not less than 2
				years experience serving the autism community in an advocacy or service
				capacity; and
									(ii)a—
										(I)behaviorist with
				at least a master's degree on staff or in a consultation capacity who has
				experience in applied behavioral analysis;
										(II)Board Certified
				Behavior Analyst on staff;
										(III)special
				educator with training in autism spectrum disorders on staff;
										(IV)rehabilitation
				professional with training in autism spectrum disorders on staff; or
										(V)master’s level
				professional with training in autism spectrum disorders on staff.
										(B)Secretary's
				determinationNotwithstanding subparagraph (A), the Secretary may
				determine who qualifies as an eligible entity under this section.
								(b)Application for
				a grant
							(1)In
				generalAn eligible entity that desires a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner and form, and containing such information, agreements, and assurances as
				the Secretary determines to be necessary to carry out this section.
							(2)Outreach
				servicesAn application submitted under paragraph (1) shall
				contain an assurance that the applicant will provide ongoing outreach
				activities while receiving a grant under this section, in a manner that is
				culturally competent for the population served, to inform the public and the
				specific community that the autism navigator is serving, of the services under
				the grant.
							(c)Development of
				autism navigator program
							(1)Autism
				navigators
								(A)In
				generalThe Secretary shall determine the functions of autism
				navigators under this section.
								(B)Types of
				functionsThe functions of an autism navigator under this section
				may include—
									(i)with respect to
				an individual with an autism spectrum disorder and such individual's
				family—
										(I)coordinating and
				scheduling appointments and referrals, community outreach, assistance with
				transportation, housing or education arrangements, and assistance with
				insurance issues and other barriers to care;
										(II)case management
				and psychosocial assessment and care or information and referral to such
				services;
										(III)contact and
				care coordination of health care, including psychosocial assessment and care,
				and other community services, provider referrals, financial support and service
				coordination, including transportation, housing, and education;
										(IV)determining
				coverage under health insurance and health plans for all services;
										(V)aiding with
				health insurance coverage issues; and
										(VI)ensuring the
				initiation, continuation, or sustained access to care prescribed by the
				individual's health care providers;
										(ii)facilitating
				partnerships within the healthcare and advocacy community to assist outreach to
				the underserved autism community;
									(iii)notifying
				individuals and their families as to autism clinical trials and, on request,
				facilitating enrollment of eligible individuals;
									(iv)anticipating,
				identifying, and helping individuals with an autism spectrum disorder overcome
				barriers in accessing and securing appropriate services in a timely
				manner;
									(v)coordinating with
				State departments responsible for human services, education, health and senior
				services, housing, community affairs, and labor in providing services to
				individuals with an autism spectrum disorder and their families;
									(vi)identifying
				caregiver supports for those caring for individuals with an autism spectrum
				disorder, including mentoring, support groups, community resources, and legal
				consultation;
									(vii)identifying,
				mentoring, and supporting culturally sensitive caregivers of individuals with
				an autism spectrum disorder; and
									(viii)serving as a
				reliable, expert resource for advice, support, and direction to access early
				intervention services under part C of the Individuals with Disabilities
				Education Act (20 U.S.C. 1431 et seq.), health insurance (public or private),
				housing programs, financial security programs, Medicare services under title
				XVIII of the Social Security Act, and Medicaid services under title XIX of the
				Social Security Act.
									(2)Development of
				program
								(A)In
				generalAn eligible entity that receives a grant under this
				section shall develop an autism navigator program that will recruit, employ,
				train, assign, and supervise autism navigators.
								(B)Duration of
				grantsA grant provided under this section shall be—
									(i)for a period of
				not more than 5 years; and
									(ii)subject to
				annual approval by the Secretary and subject to the availability of
				appropriations for the fiscal year involved.
									(C)No limitation
				on number of grantsNothing in this paragraph shall be construed
				to limit the number of grants that may be made to an eligible entity.
								(3)OutreachAn
				autism navigator program developed under paragraph (2) shall reach out to
				appropriate doctor’s offices and treatment centers to encourage such doctors
				and centers to refer individuals with an autism spectrum disorder to such
				program, which will offer autism navigation services described in this
				subsection.
							(4)Training and
				preparationAn autism navigator program developed under paragraph
				(2) shall train and prepare autism navigators as follows:
								(A)Autism navigators
				shall have direct knowledge of the communities they serve and provide services
				to such communities in a culturally competent manner.
								(B)Autism navigators
				shall be informed about health insurance systems and other community services,
				and be able to aid individuals in resolving access issues.
								(C)Autism navigators
				shall have direct knowledge of the unique needs of individuals with an autism
				spectrum disorder and the current evidence-based practices that are available
				to such individuals through Federal programs and in the State.
								(5)Managing
				careAn autism navigator program developed under paragraph (2)
				shall assign autism navigators, in accordance with applicable criteria of the
				Secretary, for—
								(A)managing the care
				of individuals with an autism spectrum disorder; and
								(B)assisting such
				individuals and families with navigating the life service continuum.
								(6)Centralized
				accessAn autism navigator program developed under paragraph (2)
				shall provide centralized access for individuals with an autism spectrum
				disorder to multiple Federal and State activities and programs related to
				autism spectrum disorders, including such activities and programs carried out
				by—
								(A)the
				Administration for Children and Families;
								(B)the Centers for
				Disease Control and Prevention;
								(C)the Centers for
				Medicare & Medicaid Services;
								(D)the Collaborative
				Programs of Excellence in Autism;
								(E)the Department of
				Health and Human Services;
								(F)the Health
				Resources and Services Administration;
								(G)the Interagency
				Autism Coordinating Committee;
								(H)the National
				Institutes of Health;
								(I)the National
				Institute of Mental Health;
								(J)the Studies to
				Advance Autism Research and Treatment;
								(K)the Department of
				Housing and Urban Development;
								(L)the Department of
				Education; and
								(M)the Department of
				Labor.
								(7)Data collection
				and report
								(A)In
				generalEach recipient of a grant under this section
				shall—
									(i)collect specific
				autism data that records navigation services provided to each individual served
				by the autism navigator program; and
									(ii)establish and
				implement procedures and protocols, consistent with applicable Federal and
				State laws, to ensure the confidentiality of all information shared by a
				participant in the program, the participant's personal representative, and the
				participant's health care providers, group health plans, or health insurance
				insurers.
									(B)Disclosure of
				informationA recipient of a grant under this section may,
				consistent with applicable Federal and State confidentiality laws, collect,
				use, or disclose aggregate information that is not individually
				identifiable.
								(C)ReportEach
				recipient of a grant under this section shall submit an annual report to the
				Secretary that—
									(i)summarizes and
				analyzes the data collected under subparagraph (A)(i); and
									(ii)provides
				information on needs for navigation services, types of access difficulties
				resolved, sources of repeated resolution, and flaws in the system of access,
				including insurance barriers.
									(d)EvaluationsThe
				Secretary shall provide, directly or through grants or contracts, for
				evaluations to determine the effects of the services of autism
				navigators.
						(e)Coordination
				with other programsThe Secretary shall coordinate the
				demonstration grant program authorized under this section with programs
				authorized under the Children’s Health Act of 2000 (Public Law 106–310), the
				Combating Autism Act of 2006 (Public Law 109–416), the Rehabilitation Act of
				1973 (29 U.S.C. 701 et seq.), the Medicaid home- and community-based service
				waivers program under section 1915(c) of the Social Security Act, title XIX of
				the Social Security Act, and other appropriate programs.
						(f)Rule of
				constructionNothing in this section shall be construed to
				require payment for navigation services or to require payment for other
				services in cases where such other services are provided free of
				charge.
						.
			IIAutism
			 Awareness
			201.Training of
			 first responders in the recognition of autism
				(a)Development of
			 curriculumThe Secretary of
			 Health and Human Services, in coordination with the Director of the Centers for
			 Disease Control and Prevention and in consultation with the heads of other
			 appropriate Federal agencies, shall develop, demonstrate, and disseminate a
			 standard curriculum for the training of first responders in assisting
			 individuals (and their families) with autism and other cognitive behavioral
			 disabilities during potential and actual emergencies.
				(b)Training
			 grantsThe Secretary of
			 Health and Human Services, in coordination with the Director of the Centers for
			 Disease Control and Prevention and in consultation with the heads of other
			 appropriate Federal agencies, shall award grants to States and local
			 governments to train first responders (including the police, fire departments,
			 emergency medical technicians, and other paid or volunteer first responders) in
			 providing assistance to individuals with autism and other cognitive impairments
			 in potential and actual emergency situations.
				(c)RequirementTraining carried out under this section
			 shall inform first responders of the risks associated with autism and other
			 cognitive behavioral disabilities, as well as provide instruction in
			 appropriate autism recognition and response techniques.
				IIIHome of Their
			 Own 
			301.Home of Their
			 Own
				(a)Task
			 forceNot later than 90 days
			 after the date of enactment of this Act, the Secretary of Housing and Urban
			 Development shall convene a task force comprised of appropriate national and
			 State autism advocacy groups, recipients of funds from the Department of
			 Housing and Urban Development for housing for adults with an autism spectrum
			 disorder, and community-based organizations that serve adults with an autism
			 spectrum disorder.
				(b)Establishment
			 of grant programThe task
			 force described in subsection (a) shall establish a housing demonstration grant
			 program to award grants to entities (including States, localities, public and
			 private partnerships, and community nonprofit and for-profit organizations) to
			 enable such entities to provide a housing program for adults with an autism
			 spectrum disorder, with the goal of providing individualized housing and
			 services to such adults.
				
